Case 1:20-cv-05205-LGS Document9 Filed 07/14/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK

AFFIDAVIT OF SERVICE #1452846

Civil Action no : 1:20-c"-05265
Filed Date: 07/09/2020

 

 

 

 

 

 

 

 

 

Plaintiff(s): JAMES EVERETT SHELTON, INDIVIDUALLY AND ON BEHALF OF A CLASS OF
ALL PERSONS SIMILARLY SITUATED

-VS-

 

Defendant(s): RPA ENERGY INC.

STATE OF NEW YORK
COUNTY OF ALBANY 88.

 

 

. Corey Doyle, the undersigned, being duly sworn, deposes and says: that the deponent is not a party to this action, is
over 18 years of age and resides in the STATE OF NEW YORK.

On 07/13/2020 at 11:48 AM, deponent served the within SUMMONS IN A CIVEL ACTION, PROOF OF
SERVICE AND CLASS ACTION COMPLAINT on RPA ENERGY INC. B/S/U INCORP SERVICES INC. AS
REGISTERED AGENT at One Commerce Plaza, 99 Washington Avenue, Suite 805A, Albany, NY 12231 in the
manner indicated below:

By delivering a true copy of each to and leaving with PAUL E. HOPECK, ASSISTANT VICE PRESIDENT who
stated he/she is duly authorized to accept legal documents.

A description of the Defendant, or other person served on behalf of the Defendant is as follows:

 

Sex [Color of skin/race_ [Color of hair |AvefApprox) |Heisht(Approx) |Weieht( Approx)
Male [White Brown 35-42 5"'8-5"11 5G1-F80 Ibs
Other Features:

 

 

 

 

 

 

 

  
 
 
  

 

 

 

  

 

ibdd before me on 07/14/2020 X ‘
“| Corey Doyle “4
Lightning Legal Services, LLC
4, P.O. Box 9132
Albany, NY 12209
518.463.1049

 

    

ffi Paronich Law, P.C.
[Yi Daniel O'Leary 380 Lincoln Street, Suite 2400
ne DloLesoasaa Hingham, MA 02043

Qualified in Schenectady County
Commission expires 12/09/2023

[ ] Kristen Smith

Notary Public, State of NY
No.OiSMG6357988

Qualified in Albany County
Commission expires 05/01/2021

 

{ { Kerry Gunner

Notary Public, Stave of NY

No. 01GU5038710

Qualified in Albany County
Commission expires 02/06/2023
Case 1:20-cv-05205-LGS Document9 Filed 07/14/20 Page 2 of 2
Case 1:20-cv-05205-LGS Document? Filed 07/09/20 Page 2 of 2

AO 446 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-05205

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 @)

_ This summons for (name of individual and title, if any} Ber E he G4 “Tac.
was received by me on (date) ~~ ql EI LO ZG

CI I personally served the summons on the individual at (place)

 

on fdate) ; or

 

on fdate) , and mailed a copy to the individual’s fast known address: or

 

&M I served the summons on (name of individual) Fee, ( &. H Opecte , who is
designated by law to accept service of process on behalf of fname of organization) QPA. Evergy Tc.

on fdate) at3}2 a? oO ; or

C {returned the summons unexecuted because 5 Or

 

 

 

[ Other (specif):

My fees are $ . for travel and $ tor services, for a total of $ 0.00

i declare under penalty of perjury that this information is true.

  

 

Date: “4 LOL Z

—
érver’s signature

 

Cg ry Dagle Process: Seyey

Printed name and title

Server 's address

299 Hamulfen St. ELD any AY (2200

Additional information regarding attempted service, etc:

115284
